Citation Nr: 1231419	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  04-14 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability. 

2.  Entitlement to initial disability rating greater than 10 percent for varicose veins of the right leg. 

3.  Entitlement to initial disability rating greater than 10 percent for varicose veins of the left leg.

4.  Entitlement to a compensable initial disability rating prior to September 7, 2007, and a disability rating greater than 10 percent thereafter, for bilateral mild pes planus with Achilles tendonitis/equinus with ankle arthralgia and plantar fasciitis. 

5.  Entitlement to a compensable initial disability rating prior to September 13, 2007, and a disability rating greater than 10 percent thereafter, for degenerative joint disease of the cervical spine. 

6.  Entitlement to a compensable initial disability rating for degenerative arthritis of the right knee. 

7.  Entitlement to a compensable initial disability rating for degenerative arthritis of the left knee. 

8.  Entitlement to an initial disability rating greater than 20 percent for lumbar strain.

9.  Entitlement to an initial disability rating greater than 10 percent for right shoulder strain.

10.  Whether the discontinuance of a 10 percent rating for plantar fasciitis, effective October 1, 2009, was proper.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to September 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2003, March 2004, July 2009, and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2006, the Board remanded the Veteran's claims for a bilateral wrist disability, varicose veins of each leg, bilateral pes planus, and degenerative joint disease of the cervical spine to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  The RO returned the matters on appeal to the Board for further appellate consideration.  In March 2010, and again in April 2012, the Board remanded the Veteran's appeal for a Board hearing.

In July 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

Subsequent to the RO's most recent adjudication of the Veteran's claims in a November 2008 supplemental statement of the case, evidence was received by VA, including private and VA treatment records, and an addendum to a previous VA examination.  However, such evidence does not relate to any wrist disability, and has no bearing on the issue of service connection for a bilateral wrist disability.  Thus, the evidence is not pertinent, remand for RO consideration of such evidence in the first instance is not warranted, and the Board will proceed with this claim on the merits.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c).  

The issue of entitlement to service connection for a bilateral wrist disability is decided below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.



FINDING OF FACT

The Veteran has not at any point during the pendency of the claim or appeal had a bilateral wrist disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in November 2002, November 2007, and April 2008 letters satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the November 2007 and April 2008 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the November 2007 and April 2008 letters were provided subsequent to the initial RO determination in February 2003, after issuance of the letter and opportunity for the Veteran to respond, a November 2011 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SSOC, is sufficient to cure a timing defect).

The Veteran's service treatment records, service personnel records, VA medical treatment records, and identified private medical records have been obtained.  Also, the Veteran was provided VA examinations in November 2002 and September 2007.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  These examinations were adequate because they provided sufficient information to decide the appeal and were performed by physicians with appropriate expertise.  Also, the September 2007 examination was based on a review of the entire claims file, including the service treatment records.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007). 

The Board also finds that the RO has substantially complied with the Board's December 2006 remand instructions.  As noted above, the Veteran has been provided adequate notice pursuant to Dingess/Hartman, and relevant VA treatment records were obtained.  The Veteran's service personnel records, including her DD Form 214 identifying her Military Occupation Specialty, were also obtained.  Also, as noted above, the Veteran was provided a VA examination in September 2007 in accordance with the Board's remand instruction, which provided sufficient information to decide the appeal.  While the September 2007 examiner did not specifically comment on March 2002 and April 2002 service treatment records, which in part reflected a diagnosis of ulnar nerve impingement syndrome, the examiner indicated that he reviewed the claims file, including the service treatment records, and acknowledged the Veteran's past history involving ulnar neuritis.  Furthermore, as is explained in detail below, the most pertinent assessment made by the examiner was the lack of current wrist disability, rather than the lack of an etiological relationship between a current disability and the Veteran's in-service treatment.  Under these circumstances, the Board finds that there has been substantial compliance with the Board's December 2006 remand instructions, and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.  

Also, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the July 2012 Board personal hearing, the VLJ fully explained the issue herein decided.  The Veteran was assisted at the hearing by an accredited representative from the Georgia Department of Veterans' Affairs and Services, who asked questions regarding the nature and etiology of the Veteran's claimed bilateral wrist disability, specifically regarding her in-service symptoms and treatment, post-service symptoms, and the effect of her claimed disability on her wrist function.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or her representative.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, as reflected in her testimony during her July 2012 Board hearing, the Veteran asserts that she currently suffers bilateral wrist disability manifested by pain, including flare-ups of pain, which began during her period of service.  

The Veteran's service treatment records reflect that in March 2002 she was seen for complaints of right wrist pain.  She reported that she had had pain for years, and that she had been seen a long time ago, felt weak, and did not have a history of trauma.  She stated that moment of the fingers, work, and activities triggered her right hand pain and numbness in the medial hand.  Following examination, the diagnosis was ulnar nerve entrapment syndrome.

Service treatment records further reflect that at the time of her examination for separation from service in April 2002, the Veteran reported a history of chronic pain in the wrists.  On a May 2002 follow-up note, the Veteran reported that her wrist had not improved, and that she did not have a brace, had been taking Motrin, and was to start physical therapy, but did not have an appointment yet.  The assessment was persistent wrist pain.  Again in May 2002, the Veteran was noted to have had persistent wrist pain.  

The Veteran's service personnel records reflect that she served as a Personnel Sergeant.  

Following the Veteran's separation from service in September 2002, there are no records of any treatment for the wrists.

The report of a November 2002 QTC examination reflects that the Veteran reported that bilateral wrist pain began in service, and that she had been diagnosed as having an ulnar nerve problem.  She reported that the pain was usually worse while typing, reaching to fix things, or doing pushups.  She further reported that she believed her wrist condition was due to excessive typing while she was in the military.  She described her symptoms as intermittent, tending to occur weekly, and lasting for the entire day.  She reported having to shake her hands on several occasions due to associated numbness.  On physical examination, the appearance of the wrist joints was within normal limits.  The active range of motion of the wrist joints was dorsiflexion of 70 degrees, palmar flexion of 80 degrees, radial deviation of 20 degrees, and ulnar deviation of 45 degrees.  There was noted to be no ankylosis of the wrist joints and no Deluca issue.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995) (discussing consideration of additional functional loss of joints, in excess of lost motion range, due to such symptoms as pain, weakness, excess fatigability, or incoordination).  On neurological examination, motor strength computation was 5/5, motor function of the upper extremities was within normal limits, and sensation to light touch and pain were normal.  The examiner noted that X-rays revealed no evidence of acute osseous injury or significant degenerative change.  The examiner stated that, with respect to the Veteran's claimed condition of the bilateral wrists, there was no diagnosis because there was no pathology to render a diagnosis.  

The report of a September 2007 VA examination reflects that the examiner reviewed the claims file, including the November 2002 examination report and the service treatment records.  On examination, the Veteran stated that her wrists hurt in the front and back, and also near the base of the thumb.  There was no referral of pain down to the fingers or up the extremity.  Regarding ulnar neuritis, the examiner could find no evidence of it at the time.  The Veteran stated that normally the pain was minor and she had minimal problems.  She also stated that when she typed at work a lot, the pain came on and she had to stop typing, and it abated.  She further reported that she was not given any special provision at her job due to the wrist pain, and that the pain did not interfere with her ability to perform activities of daily living.  On physical examination, there were no signs of inflammation, redness, or tenderness.  Tinel's sign and Finkelstein's signs were negative on both sides.  She had normal range of motion in the wrist to palmar flexion, from 0 to 80 degrees, dorsiflexion, from 0 to 70 degrees, ulnar deviation, from 0 to 45 degrees, and radial deviation, from 0 to 20 degrees.  She had no loss of pronation or supination, and no pain on motion.  With three repetitions she had no pain, fatigue, weakness, lack of endurance, or incoordination.  There was no additional limitation of motion with repetitions.  X-rays of the wrists were normal.  The examiner concluded that, at that time, there was no evidence of clinical disease in the wrists.  The diagnosis was normal bilateral wrists. 

During her July 2012 Board hearing, the Veteran testified that her wrist pain began during service, that she worked in personnel and had to type a lot, and also had to lift, pull, and do pushups.  She reported that the problems that she was currently having were periodic and sporadic, that time to time her wrists locked up and became sore, and that she had to wear brace on her wrists from time to time.  She testified that she was treated in service for her wrists and given Motrin and wrist bands.  She further stated that after service her wrists continued to bother her, that her current job involved a lot of typing and use of the wrists, and that on her worst days her pain was an eight out of ten, which might last anywhere from two days to two weeks.  She also testified that she had stopped doing pushups for a while due to her wrists. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a bilateral wrist disability must be denied.  While the record reflects in-service complaints of and treatment for wrist problems, the weight of the evidence shows that the Veteran has not at any point during the pendency of the claim or appeal had a resulting disability that can be service-connected.

The Board recognizes the Veteran's March 2002 in-service treatment for complaints of right wrist pain and diagnosis of ulnar nerve entrapment syndrome, the history of chronic pain in the wrists reported on April 2002 examination, and the May 2002 in-service treatment notes reflecting continuing wrist pain.  The Board further recognizes that the Veteran served as a Personnel Sergeant, and finds her assertion that her in-service duties involved a lot of typing to be credible.  

However, the evidence of record does not reflect current bilateral wrist disability for purposes of service connection.  The only evidence regarding the existence of any such disability that is both competent and persuasive is contained in the November 2002 QTC examination report and September 2007 VA examination report, and weighs against the existence of a medical disability that can be service-connected.  Both reports are competent evidence of the existence, or lack thereof, of a medical disability, and were provided by two separate physicians.  Furthermore, regarding the existence of any current disability, the Board finds such reports to be persuasive evidence.  Both examining physicians acknowledged the Veteran's history of an ulnar nerve problem, and the September 2007 VA examiner reviewed the claims file, including service treatment records.  Both examiners performed physical examination of the Veteran's wrists, including range of motion examination, which in both instances was normal.  On both examinations neurological testing of the wrists, including Tinel's sign and Finkelstein's signs in September 2007, was negative.  Wrist X-rays at the times of both examinations were normal.  Furthermore, based on their examination and consideration of the Veteran's history, both physicians reached essentially the same medical conclusion, which was that there was no pathology or clinical disease in the wrists to render a diagnosis, and that the Veteran's wrists were normal.

The Veteran has identified no competent evidence contradicting these medical assessments, and there are no records of any treatment for the wrists following her separation from service in September 2002.  

The Board acknowledges the Veteran's complaints of current pain in her wrists.  In this regard, the Veteran is competent to report matters within her own personal knowledge, such as having pain in her wrists.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, where a disability may be diagnosed by its unique and readily identifiable features, the presence of disability is not necessarily a determination "medical in nature," and may be capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

However, in this case, while the Veteran is competent to report pain, she is not competent to report an underlying medical disability of the wrists that can be service-connected; the determination of whether any such disability of the wrists exists is one that is medical in nature.  In this regard, the Board notes that pain alone does not constitute a disability for service connection purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom.  Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Service connection is specifically limited to cases where in-service incidents of disease or injury have resulted in disability so that, in the absence of proof of a disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the competent, persuasive evidence reflects that the Veteran does not have, and has not at any point during the pendency of the claim or appeal had, a bilateral wrist disability.  Therefore, with respect to that disability, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225; McClain v. Nicholson, 21 Vet. App. 319 (2007).

Accordingly, the Board finds that the claim for service connection for a bilateral wrist disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a bilateral wrist disability is denied.


REMAND

Regarding the Veteran's claims for increase for varicose veins of the right and left legs, bilateral mild pes planus with Achilles tendonitis/equinus with ankle arthralgia and plantar fasciitis, and degenerative joint disease of the cervical spine, during her July 2012 Board hearing, the Veteran gave testimony indicating that these disabilities had worsened in severity in the last few years.  In this regard, the most recent VA examination of the Veteran's varicose veins took place in June 2009, and the most recent VA examinations of the Veteran's pes planus and cervical spine disability took place in September 2007.

When a veteran claims that her condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination or other evidence of worsening.  VAOPGCPREC 11-95 (1995).  Therefore, the Veteran should be afforded VA examinations to ascertain and evaluate the current level of severity of her varicose veins of the right and left legs, bilateral mild pes planus with Achilles tendonitis/equinus with ankle arthralgia and plantar fasciitis, and degenerative joint disease of the cervical spine.

Also, during her July 2012 VA examination, the Veteran indicated that she currently received both private treatment at Eagle's Landing Family Practice and VA treatment for her cervical spine disability.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The record reflects that the Veteran has received VA treatment from the Atlanta VA Medical Center (VAMC), and the most recent records of such treatment in the Veteran's file are dated in May 2009.  Thus, current records of treatment from the Atlanta VAMC should be obtained.  Also, the Veteran should be requested to provide authorization for VA to obtain any pertinent records from Eagle's Landing Family Practice.

Regarding the Veteran's claims for a compensable initial disability rating for degenerative arthritis of the right and left knees, an initial disability rating greater than 20 percent for lumbar strain, an initial disability rating greater than 10 percent for right shoulder strain, and whether the discontinuance of a 10 percent rating for plantar fasciitis, effective October 1, 2009, was proper, in August 2009 and December 2009 statements, the Veteran expressed disagreement with each of these decisions of the RO in July 2009 and November 2009 rating decisions.  Because the filing of a notice of disagreement initiates appellate review, these claims must be remanded for the preparation of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case, and notify the Veteran of her appellate rights with respect to the following issues: entitlement to a compensable initial disability rating for degenerative arthritis of the right knee; entitlement to a compensable initial disability rating for degenerative arthritis of the left knee; entitlement to an initial disability rating greater than 20 percent for lumbar strain; entitlement to initial disability rating greater than 10 percent for right shoulder strain; and whether the discontinuance of a 10 percent rating for plantar fasciitis, effective October 1, 2009, was proper.  38 C.F.R. § 19.26 (2011).  In the notice and statement of the case, remind the Veteran that to vest the Board with jurisdiction over any issue, a timely substantive appeal to the appropriate July 2009 and/or November 2009 rating decision must be filed.  38 C.F.R. § 20.202 (2011).  If the Veteran perfects an appeal as to any issue, return the case to the Board for appellate review.

2.  Obtain all outstanding VA medical records related to the disabilities remaining on appeal from the Atlanta VAMC, dated from May 2009 to the present.  All records and/or responses received should be associated with the claims file.  

3.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record, and specifically records of treatment from Eagle's Landing Family Practice. 

4.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of her varicose veins of the right and left legs.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

5.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of her bilateral mild pes planus with Achilles tendonitis/equinus with ankle arthralgia and plantar fasciitis.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

6.  Schedule the Veteran for a VA spine examination to determine the current severity of her service-connected degenerative joint disease of the cervical spine.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected disorder must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's cervical spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's cervical spine disorder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

Any neurological manifestations of the Veteran's service-connected degenerative joint disease of the cervical spine must be identified, including any numbness of the extremities.  It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

7.  Notify the Veteran that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of one or more of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

8.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


